ATTACHMENT TO ADVISORY ACTION
Claim Interpretation
	A heater that may be part of a printing system for preparing images with raised features, braille, etc., using thermally expanding materials (e.g., a black ink absorbs the light, heats up, and causes the underlying expandable material to expand, creating a raised feature). The heater has an emitter (e.g., infrared heater) and relative mover (e.g., roller, gantry, etc) and a controller that has a structure that results in a gradual 
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that Kishi does not adjust the power based on the movement distance. Rather, “in Kishi, supply of electric power is controlled based on temperature of the fusing roller 1, and not based on movement distance from a start position of relative movement between a sheet and an emitter”
	Examiner agrees that Kishi does not gradually adjust the power based on the movement distance. However, examiner maintains that Kishi gradually decreases emission by the emitter as distance increases, such as required by the claim.
Kishi teaches that an emitter may be allowed to fluctuate during the printing process between a high and low temperature (P0044). At the high temperature, the power is turned off. At the low temperature the power is turned on. This process occurs while paper is moving through the printer. When a heater is turned off, heat emission is not instantly stopped, but occurs gradually. Also see “as the sheets S continue to pass through … the temperature … falls gradually until it reaches the lower limit” at P0044 of Kishi.


    PNG
    media_image1.png
    1887
    2000
    media_image1.png
    Greyscale

This image is drawn by Examiner to illustrate how “as the sheets S continue to pass through … the temperature … falls gradually until it reaches the lower limit” at P0044 of Kishi is interpreted in terms of temperature, distance, and time.
It is pointed out that the claim requires an emitter, a relative mover, and a controller having a particular structure. There is no sensors or feedback mechanism that detect the position of the paper and input it to the controller. Thus, the controlling 
Examiner does not dispute that the intended use of the Kishi controller is different from the intended use of claimed controller. Kishi wants to improve heater efficiency/lifespan in printers whereas the instant application wants to reduce heat accumulation. However, The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function or intended use. The Kishi controller would have structure that reduces heater power while paper moves through the system. This is the same as the claimed controller structure, albeit for a different intended use. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS R KRASNOW/Examiner, Art Unit 1744      
                                                                                                                                                                                                  /LEITH S SHAFI/Primary Examiner, Art Unit 1744